Citation Nr: 1105651	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  05-11 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Air Force from November 
1980 to February 1984.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2004 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied the Veteran's claim for service connection specifically 
for PTSD.

Earlier, in January 1991, the RO already had considered and 
denied the Veteran's claim for service connection for an acquired 
psychiatric ("nervous") disorder, inclusive of major depression 
and a personality disorder.  She also had been properly notified 
of that decision and did not appeal, so that decision became 
final and binding on her based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302, 20.1103 (2010).  She filed her current claim at 
issue for PTSD in February 2004, which was not adjudicated in 
that prior decision.  Consequently, her PTSD claim must be 
considered on its full merits, de novo, because there is no new-
and-material-evidence requirement to reopen this claim since 
there is no prior, final and binding, adjudication of this claim.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) and Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (a newly diagnosed 
psychiatric disorder (e.g., PTSD), even if medically related to a 
previously diagnosed disorder (such as depressive neurosis), is 
not the same for jurisdictional purposes when it has not been 
previously considered).

In May 2008, the Board remanded this PTSD claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
development and consideration. 



In September 2010, although there had been substantial compliance 
with the Board's remand directives (see, e.g., Dyment v. West, 13 
Vet. App. 141, 146-47 (1999)), the Veteran had submitted 
additional evidence and had only waived her right to have the 
RO/AMC, as the Agency of Original Jurisdiction (AOJ), consider 
some of it - so not all as required.  See 38 C.F.R. §§ 19.31, 
19.37, 20.800, 20.1304(c) (2010).  The Board therefore again 
remanded the claim for this additional initial consideration.

The Veteran since has submitted still additional evidence, 
including especially a written statement received at the Board in 
January 2011 indicating that she very recently had undergone a 
psychiatric evaluation in November 2010 at the James A. Haley VA 
Medical Center (VAMC) in Tampa, Florida, and that, based on the 
resulting diagnosis of PTSD related to military sexual trauma 
(MST), the basis of her claim, she was scheduled to begin 
receiving treatment at that VAMC in December 2010.  According to 
a Report of General Information (VA Form 21-0820), 
contemporaneously dated in November 2010, the Veteran was 
contacted and verified that she had undergone this psychiatric 
evaluation for PTSD and that the results of it were to decide the 
course of her treatment.  And since she was admitted into the 
program for PTSD, she wants this information (referring to the 
records of her evaluation and treatment in this program) 
"pulled and added to her file" for consideration in this 
appeal.  So the Board must again remand her claim to the RO via 
the AMC in Washington, DC, to obtain these additional evaluation 
and treatment records.


REMAND

The Veteran claims she has PTSD as a consequence of physical and 
sexual abuse by her then husband, who, like her, was serving in 
the Air Force.  See her representative's December 2010 Informal 
Hearing Presentation.  



Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., DSM-IV); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Regarding the required diagnosis of PTSD, the report of a VA 
mental health consultation dated in November 1990 notes that test 
results had revealed symptoms of hypervigilance and anxiety, "not 
unlike" those seen in PTSD patients.  More importantly, a March 
2000 Social Security Administration (SSA) psychological 
evaluation resulted in a diagnosis of PTSD; however, the 
particular stressor attributed to the PTSD was traumatic 
experiences prior to service, beginning at age 14, as the result 
of engaging in prostitution.  Therefore, the Board remanded the 
Veteran's claim for a VA examination and opinion to determine 
whether she alternatively had PTSD as a result of her claimed 
personal and/or sexual assaults in service.  See Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when 
determining whether a VA examination is required under 38 U.S.C. 
§ 5103A(d)(2), the law requires competent evidence of a 
disability or symptoms of a disability, but does not require 
competent evidence of a nexus, only that the evidence indicates 
an association between the disability and service or a service-
connected disability).

The Veteran had this additional VA compensation examination in 
January 2010.  And the report of the evaluation clarifies that, 
while she meets the DSM-IV stressor criterion for PTSD due to 
childhood abuse, she does not meet the DSM-IV criteria for a 
diagnosis of PTSD.  Rather, the report provides diagnoses of 
alcohol dependence, alcohol-induced mood disorder, and 
personality disorder, not otherwise specified, with borderline, 
histrionic, paranoid, passive-aggressive features.



However, since the AMC's October 2010 supplemental statement of 
the case (SSOC) continuing to deny her claim, the Veteran has 
submitted a statement indicating that in November 2010 she 
received psychiatric evaluation at the James A. Haley VAMC in 
Tampa, Florida, resulting in a diagnosis of PTSD related to MST.  
She also indicated that she consequently was scheduled to begin 
receiving treatment in that VAMC's PTSD clinic in December 2010.  
According to a Report of General Information (VA Form 21-0820), 
contemporaneously dated in November 2010, she was contacted about 
this and verified that she had undergone this psychiatric 
evaluation for PTSD and that the results of it were to decide the 
course of her treatment.  And since she was admitted into the 
program for PTSD, she wants this information (referring to the 
records of her evaluation and treatment in this program) "pulled 
and added to her file" for consideration in this appeal.

VA is required to assist the Veteran in developing her claim.  38 
U.S.C.A. § 5103A(b)(1).  And insofar as these records may help 
her to establish her claim by providing the requisite diagnosis 
of PTSD due to MST in service, VA must attempt to obtain these 
records until it is reasonably certain they do not exist or that 
any further efforts to obtain them would be futile.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3), and (e)(1).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (per curiam) (VA 
has constructive, if not actual, notice of the existence of these 
additional VA treatment records).  

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.  Contact the James A. Haley VAMC in Tampa, 
Florida, and obtain all of the Veteran's 
relevant evaluation and treatment records - 
especially those concerning her asserted 
diagnosis of and treatment for PTSD related 
to MST since November 2010.  If these 
requested records are unavailable, or the 
search for them otherwise yields negative 
results and further attempts to obtain these 


records would be futile, this must be 
documented in the claims file and the Veteran 
notified in accordance with 38 U.S.C.A. § 
5103A(b)(2) and 38 C.F.R. § 3.159(c)(2), 
(e)(1).

Associate any outstanding records obtained 
with the claims file for consideration in 
this appeal.

2.  Then readjudicate the claim for service 
connection for PTSD based on MST in light of 
the additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, send 
her and her representative an SSOC and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

